Citation Nr: 1818165	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) status post coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction of the case presently rests with the RO in Huntington, West Virginia.  

As a matter of background, the Veteran initially appealed the rating assigned for coronary artery disease, but after a statement of the case was issued in January 2015, he submitted a statement withdrawing his appeal of that claim.

In March 2015, a rating decision granted service connection for coronary artery disease, with a 100 percent rating effective September 12, 2014, and a 30 percent rating assigned effective February 1, 2015.  Because a rating of 100 percent constitutes a total grant of the benefit allowed for that disability, that period of time is not presently on appeal before the Board.  Although the Veteran did not officially appeal that rating decision, additional medical evidence pertinent to that decision was submitted on March 30, 2015.

Further, on May 11, 2015, the Veteran submitted a claim for total disability based on individual unemployability (TDIU), and specifically listed his coronary artery disease, among others, as preventing him from obtaining and maintaining gainful employment.  VA interpreted that claim to include an increased rating claim for that specific disability.  In September 2015, the RO in Nashville issued a rating decision which continued the 30 percent rating for coronary artery disease and denied entitlement to TDIU.  The Veteran filed a Notice of Disagreement with the rating claim determination and following the issuance of a statement of the case, perfected his appeal to the Board.  The Veteran did not file a Notice of Disagreement with the denial of TDIU and therefore the claim is not before the Board.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In October 2017, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

The Veteran's CAD status post coronary artery bypass graft has been productive of a workload of 3 METs or less resulting in dyspnea and fatigue. 


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for CAD status post coronary artery bypass graft have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §4.104, Diagnostic Code 7017 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2008).

Service connection for CAD was granted with a 100 percent rating effective September 12, 2014, and a 30 percent rating was assigned from February 1, 2015.  Because a rating of 100 percent constitutes a total grant of the benefit sought on appeal, the rating period on appeal is from February 1, 2015.  The Veteran's CAD has been evaluated as coronary bypass surgery under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7017.  

Under Diagnostic Code 7017, a 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7017.  

A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure; or, workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is LVEF of less than 30 percent.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A February 2015 VA primary care note reflects that the Veteran was seen after a coronary artery bypass graft and repair of ascending aortic artery aneurysm.  He had no symptoms of recent chest pain, dyspnea, palpitations, syncope, near syncope, vertigo, or dizziness.

The Veteran was afforded an examination in March 2015.  One episode of congestive heart failure had been reported in the prior year.  The examiner reported EKG results from July 2014 showing arrhythmia with multiple atrial contractions.  He also noted that in July 2013, the Veteran had left ventricle ejection fraction of 55 percent.  He noted that a July 2014 exercise stress test showed ejection fraction of 50 percent.  An interview-based METs test indicated a workload between 1 and 3 METs resulting in dyspnea and fatigue.  The examiner opined that the interview based METs test was the most accurate reflection of the Veteran's current cardiac functional level.  Although the examiner also noted that bony type pain in the arms and legs, as well as his diabetes, may contribute to his overall limitation of METs, it was not possible to accurately estimate the METs based solely on the cardiac disability alone.  The examiner found that the Veteran would be unable to perform duties of walking long distances and lifting heavy objects due to his heart condition.

A September 2015 private evaluation confirmed the Veteran's diagnosis of coronary artery disease, status post bypass surgery, but did not include any testing upon which the Board may evaluate the severity of the Veteran's heart disability under the schedular criteria.  Submitted with that report was a September 30, 2015, private clinical summary indicating the continuous existence of dyspnea and chest pains.

VA primary care notes dated September 2015, January 2016, July 2016 state that the Veteran had no symptoms of recent chest pain, dyspnea, palpitations, syncope, near syncope, vertigo or dizziness.

In a November 2015 written statement, the Veteran reported ongoing cardiac symptoms, such as chest pain.

A September 2016 ultrasound of abdominal aorta showed slight dilation of the common iliac arteries, bilaterally.  A March 2017 ultrasound of abdominal aorta showed atherosclerotic changes.  

The Veteran underwent another VA examination in November 2017.  The examiner noted the Veteran has not had any chest pain in a long time since his last examination in March 2015.  He had shortness of breath with exertion and had to rest intermittently during the day due to fatigue.  The Veteran had no chronic congestive heart failure and had no episode of acute congestive heart failure in the past year.  He had a heart valve condition affecting the mitral tricuspid valves and cardiac hypertrophy per echocardiogram.  There was no evidence of cardiac dilatation.  It was noted that EKG results from July 2014 showed left ventricle ejection fraction of 55 percent and mild left ventricular hypertrophy and mild diastolic dysfunction.  

The examiner noted that a July 2014 exercise stress test showed ejection fraction of 50 percent.  An interview-based METs test indicated a workload between 1 and 3 METs resulting in dyspnea and fatigue.  The examiner opined that the exercise stress based METs test was the most accurate reflection of the Veteran's current cardiac functional level.  

The examiner also noted that the limitation in METs level is due to multiple medical conditions including the heart condition but it is not possible to accurately estimate the percent of METs limitation attributable to each medication condition.  The examiner explained that unrelated comorbid condition, such as physical deconditioning, age, obesity, diabetes, and metastatic prostate cancer to the spine all make METs estimation by interview difficult and the most objective measure cardiac capacity ejection fraction is found on the stress test dated July 2014.

After review of the evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 100 percent rating under Diagnostic Code 7017 for coronary bypass surgery are approximated for the entire rating period.  

On both the March 2015 and November 2017 VA examinations, the interview-based METs tests demonstrated an estimated METs workload of 3 or less with symptoms of dyspnea and fatigue.  Concerning this, the examiners noted that the limitation in METs level is due to multiple medical conditions, including the Veteran's service-connected heart condition but it is not possible to accurately estimate the percent of METs limitation attributable to each medication condition.  The November 2017 VA examiner explained that unrelated comorbid condition, such as physical deconditioning, age, obesity, diabetes, and metastatic prostate cancer to the spine all make METs estimation by interview difficult.  In this regard, the Board notes that it is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In consideration thereof, as well as that the interview-based METs readings are estimates due to inability to conduct a stress test, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent rating for CAD status post coronary artery bypass graft are met in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating of 100 percent for CAD status post coronary artery bypass graft is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


